                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

WENDELL ADRIAN BROWN,                           )
                                                )
        Plaintiff,                              )
                                                )        Case No. 1:18-cv-00012
v.                                              )
                                                )        JUDGE CAMPBELL
DR. YVONNE NEAU, et al.,                        )        MAGISTRATE JUDGE FRENSLEY
                                                )
        Defendant(s).                           )
                                                )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

19). The Magistrate Judge recommends this action be dismissed without prejudice for failure to

serve Defendants pursuant to Fed. R. Civ. P. 4(m) and failure to comply with a court order. On

February 25, 2019, the Magistrate Judge previously ordered Plaintiff to file with the Court a written

explanation showing cause for his failure to serve Defendants (Doc. No. 18). Plaintiff did not

respond to the February 25, 2019, Order, has not served Defendants, and has not made any filings

in this case since May 2018.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 19 at 1.) No objections

were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, this action is DISMISSED WITHOUT PREJUDICE.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
